                                          Case 1:15-cv-05277-RMI Document 119 Filed 09/01/21 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          EUREKA DIVISION

                                   7

                                   8     BRIAN CHAVEZ, et al.,                              Case No. 15-cv-05277-RMI
                                   9                    Plaintiffs,
                                                                                            ORDER ON MOTIONS TO
                                  10             v.                                         INTERVENE AND CIVIL CONTEMPT
                                  11     COUNTY OF SANTA CLARA,                             Re: Dkt. Nos. 116, 117
                                  12                    Defendant.
Northern District of California
 United States District Court




                                  13

                                  14          Now pending before the court in this class action case are two motions filed pro se by Mr.

                                  15   Howard Herships – a Motion to Intervene (dkt. 117) and a Motion for Civil Contempt (dkt. 116).

                                  16   This case involves a certain class of Plaintiffs (persons who were, or will be, county jail inmates

                                  17   during certain time periods) and the County of Santa Clara regarding: the provision of

                                  18   constitutional medical, dental, and mental health care; the unnecessary or excessive use of force

                                  19   against jail inmates; the excessive use of solitary confinement; and discrimination against inmates

                                  20   with certain non-mobility disabilities. See Consent Decree (dkt. 109) at 1-2. The case was certified

                                  21   as a class action in September of 2016 (dkt. 34), the matter was settled in October of 2018 (dkt.

                                  22   73), the Consent Decree and Remedial Plan were entered in March of 2019 (dkt. 109), and the

                                  23   case was thereafter administratively closed (dkt. 110), while the court retained limited jurisdiction

                                  24   for a limited period of time for enforcement purposes. See Consent Decree (dkt. 109) at 7.

                                  25                                            BACKGROUND

                                  26          Mr. Herships claims that he was incarcerated at the Santa Clara County Jail from January

                                  27   of 2020 until March of 2020, and that during this period, he was denied access to his hearing aids

                                  28   and his diabetic medication prior to meal consumption. See Intervention Mot. (dkt. 117) at 6-7.
                                          Case 1:15-cv-05277-RMI Document 119 Filed 09/01/21 Page 2 of 4




                                   1   Mr. Herships further contends that the County of Santa Clara is ignoring the Consent Decree and

                                   2   Remedial Plan by not providing class action notice inside the jails; he also contends (without

                                   3   much explanation) that class counsel should be removed from this case and replaced by a “referral

                                   4   to [the] Northern District Pro Bono Panel.” Id. at 6-8. Mr. Herships’ Motion purports to be

                                   5   brought on behalf of himself, as well as others in his situation (which he refers to as the other

                                   6   “absent class members.”). Id. at 8-11. Mr. Herships’ other motion seeks a finding of civil

                                   7   contempt against the County of Santa Clara for a litany of reasons including: the alleged denial of

                                   8   hearing aids and diabetes medication; an injury that Mr. Herships contends he suffered inside a

                                   9   vehicle operated by the jail during transport; and, the purported denial of certain notices to himself

                                  10   and other “absent class members.” See Contempt Mot. (dkt. 116) at 3-5. Further, Mr. Herships

                                  11   expresses generalized dissatisfaction with class counsel by speculating that “the Prison Law Office

                                  12   agrees to allow the County of Santa Clara not to provide Notice . . . [so that they] do[] not have to
Northern District of California
 United States District Court




                                  13   monitor the (sic) take any calls or respond to the absent class members or take any enforcement

                                  14   action and they can simple (sic) get paid some $200,000 per year for doing nothing!” Id. at 5.

                                  15          Meanwhile, Mr. Herships has already presented all of these claims, among many others, in

                                  16   a parallel lawsuit that is now pending in this court before Judge Donato. See Herships v. Smith et

                                  17   al., Case No. 3:20-cv-07208-JB (Filed October 15, 2020). Mr. Herships’ Amended Complaint in

                                  18   Herships v. Smith et al., therefore, alleges about the lack of notice to himself and other “absent

                                  19   class members” in the Santa Clara County Jails, about being deprived of his hearing aids, about

                                  20   the episode wherein he claims he was injured in a jail transport van, and about being denied timely

                                  21   access to his diabetes medications. See Herships v. Smith et al., Case No. 3:20-cv-07208-JB,

                                  22   Amend. Compl. (dkt. 14) at 3-4, 13, 14, 31, 33.

                                  23                                           LEGAL STANDARD

                                  24          Under Fed. R. Civ. P. 24(a) a party must be granted leave to intervene when that party is

                                  25   given an unconditional right to do so by statute, or when that party claims an interest relating to

                                  26   the property or transaction that is the subject of the action, and is so situated that disposing of the

                                  27   action may as a practical matter would impair or impede the movant’s ability to protect its interest,

                                  28   unless existing parties adequately represent that interest. Alternatively, as for permissible
                                                                                          2
                                          Case 1:15-cv-05277-RMI Document 119 Filed 09/01/21 Page 3 of 4




                                   1   intervention, the “court may permit anyone to intervene who . . . has a claim or defense that shares

                                   2   with the main action a common question of law or fact.” Fed. R. Civ. P. 24(b)(1)(B) (emphasis

                                   3   added). District courts consider several factors in determining whether to grant permissive

                                   4   intervention, and are “given broad discretion to make this determination . . .” Perry v.

                                   5   Schwarzenegger, 630 F.3d 898, 905-06 (9th Cir. 2011) (citation omitted).

                                   6                                                DISCUSSION

                                   7           At the outset, the court should note the general rule that non-attorney litigants cannot

                                   8   appear pro se in class action cases because pro se litigants are not “adequate” class representatives

                                   9   under Federal Rule of Civil Procedure 23(a). See Simon v. Hartford Life, Inc., 546 F.3d 661, 664-

                                  10   65 (9th Cir. 2008) (collecting cases); White v. Geren, 310 Fed. App’x 159, 160 (9th Cir. 2009);

                                  11   Bell v. Almager, 388 F. App’x 672, 673 (9th Cir. 2010). The exception to this general rule is when

                                  12   a statute authorizes the plaintiff to prosecute the action on behalf of others. Simon, 546 F.3d at 664
Northern District of California
 United States District Court




                                  13   n.6. However, that exception does not apply here, and Mr. Herships’ Motion clearly seeks to

                                  14   intervene and litigate on behalf of himself and other “absent class members.” It should also not go

                                  15   without mention that in prisoner cases, a pro se prisoner’s ability to bring class actions is even

                                  16   more limited. See, e.g., Abel v. Alameda Cnty., No. C 07-3247 MJJ (PR), 2007 U.S. Dist. LEXIS

                                  17   104014, 2007 WL 3022252, at *1 (N.D. Cal. Oct. 13, 2007) (“Pro se prisoner plaintiffs may not

                                  18   bring class actions. They are not qualified to act as class representatives as they are unable to fairly

                                  19   represent and adequately protect the interests of the class.”) (citations omitted).

                                  20           The court finds that Mr. Herships does not satisfy the criteria for either mandatory or

                                  21   permissive intervention. With respect to intervention as of right, acknowledging that Mr. Herships

                                  22   “claims an interest relating to the property or transaction that is the subject of the action,” he has

                                  23   failed to show that disposing of the action would, as a practical matter, impair or impede his

                                  24   ability to protect his interest. Fed. R. Civ. P. 24(a). This is so for two reasons: first, he has failed to

                                  25   show that his interest cannot be adequately protected by class counsel in this case; and second, the

                                  26   existence of his currently-pending parallel case (Herships v. Smith et al., Case No. 3:20-cv-07208-

                                  27   JB (Filed October 15, 2020)) through which he presents, inter alia, the same issues about which he

                                  28   complains in his Motion to Intervene (dkt. 117) makes it clear that the denial of his request to
                                                                                            3
                                          Case 1:15-cv-05277-RMI Document 119 Filed 09/01/21 Page 4 of 4




                                   1   intervene in this case will have no effect at all on his ability to vindicate those same interests in his

                                   2   currently-pending parallel case. Nor has Mr. Herships indicated why class counsel, by whom he is

                                   3   already represented in this case, will be unable to protect his interests as a class member. Thus, for

                                   4   these reasons, Mr. Herships is not entitled to intervene as a matter of right.

                                   5          The Court also will not permit Mr. Herships to intervene as a discretionary matter. It is true

                                   6   that he “has a claim or defense that shares with the main action a common question of law or fact.”

                                   7   However, the Court must also consider several other factors to evaluate whether to grant

                                   8   permissive intervention. These factors include “whether the intervenor[’s] interests are adequately

                                   9   represented by other parties, whether intervention will prolong or unduly delay the litigation, and

                                  10   whether parties seeking intervention will significantly contribute to full development of the

                                  11   underlying factual issues in the suit . . .” Perry, 630 F.3d at 905 (citation omitted).

                                  12          Here, the Court finds that Mr. Herships’ interests are adequately represented by other
Northern District of California
 United States District Court




                                  13   parties, that his inclusion in the action has the potential to prolong or unduly delay this litigation,

                                  14   and that Mr. Herships has not shown that his experience and knowledge exceeds that of the

                                  15   existing parties, potential experts, and other witnesses such that his intervention would

                                  16   “significantly contribute to full development of the underlying factual issues in the suit.” For all of

                                  17   these reasons, the court finds that Mr. Herships should not be permitted to intervene.

                                  18                                              CONCLUSION

                                  19          Therefore, Mr. Herships’ Motion to Intervene (dkt. 117) is DENIED, and his Motion for

                                  20   Civil Contempt (dkt. 116) is DENIED as moot.

                                  21          IT IS SO ORDERED.

                                  22   Dated: September 1, 2021

                                  23

                                  24
                                                                                                      ROBERT M. ILLMAN
                                  25                                                                  United States Magistrate Judge
                                  26
                                  27
                                  28
                                                                                           4
